DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 06/11/2021 have been fully considered.
Claims 1-23 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 6 is/are also rejected due to said dependency.
In regard to claim 6, “the control circuitry” lacks of sufficient antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (USPGPUB 2002/0169381). In regard to claims 1-2, 17 and 19, Asada discloses a ring-type wearable device (Figs. 1-2 and 6A-B and associated descriptions) comprising an outer ring (element 23, Figs. 2 and 6A and associated descriptions); an inner ring detachably inserted into an inner side of the outer ring (element 21, Figs. 2 and 6A-6B and associated descriptions); a cover surrounding an outside of the outer ring (element 25, Figs. 2 and 6A and associated descriptions); a sensor including a portion exposed towards an inside of the inner ring (elements 2, 4 and 26, Figs. 2 and 6B and associated descriptions; [0022-0023]); a control circuit (element 29, Fig. 2 and associated descriptions); wherein the sensor comprises a photo sensor including a light-emitter and a light receiver configured to receive light emitted from the light-emitter and reflected from an inside of a finger (finger . 
Asada does not specifically disclose the control circuit/ and battery are disposed in a space between the cover and the outer ring. 
However, Asada further discloses the controller, transmitter/ antenna and battery elements can be incorporated into the space within the ring structure to form an integrated device without protruding circuit module (Figs. 1-2 and associated descriptions). One of ordinary skill in the art would have recognized that there are limited space(s) defined by the inner ring, outer ring, and the cover structures (i.e. the space between elements 21 and 23 or the space between element 23 and 25, see Fig. 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different design choices by incorporating the circuit(s)/ electronic elements into the spaces between the cover, outer ring and inner ring, including a space between the cover and the outer ring, in order to find the optimal configuration(s) to form an integrated ring sensor device. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).
 	In regard to claim 4, Asada as modified discloses the light-emitter is disposed in a through hole in the inner ring (elements 4 in through holes in element 21, Fig. 2 and associated descriptions) and elastically supported by the outer ring (elements 21 and 23, Figs. 2 and 6B and associated descriptions; elastic sensor band 21, [0031-0033]) 
	In regard to claim 5, Asada as modified discloses the light-emitter is elastically supported by the cover (band 21 with the light-emitter is supported by cover 25 via element 23, Figs. 2 and 6B and associated descriptions; elastic sensor band 21, [0031-0033]) and a position of the light-emitter is based on a thickness of the inner ring (elastic sensor band 21, Figs. 2 and 6B and associated descriptions; [0031-0033]).

Claims 8, 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claims 1-2, 4-5, 17, and 19 above, and further in view of Martin et al. (USPGPUB 2015/0119654 – cited in previous action). In regard to claims 8 and 15, Asada discloses all the claimed limitations except the sensor includes a galvanic skin response (GSR) sensor and the inner ring includes a skin contact terminal electrically coupled to a terminal of the GSR sensor and an electrocardiogram (ECG) sensor, wherein the ECG sensor includes a first terminal exposed toward an inner side of the inner ring; and a second terminal exposed toward an outer side of the outer ring and electrically coupled to a hand not wearing the ring-type wearable device through a conductive handle.
Martin teaches a wearable device with integrated ECG, PPG, and GSR for blood pressure and bodily function measurements (Figs. 1-4 and associated descriptions; detail configurations can be found in [0061-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Asada) to incorporate the ECG 
In regard to claim 14, Asada as modified by Martin discloses the outer ring further includes a communication circuit configured to wirelessly communicate with an external device having a display (transmitter 8 and wireless communication to a computer, Fig. 1 and associated descriptions; [0019] of Asada; it is implicit that a computer for analyzing sensor data would comprise a display to show the results; wireless communication device and/or chipset (such as a Bluetooth.TM. device, an 802.11 device, a Wi-Fi device, a WiMax device, cellular communication facilities, etc.), and/or the like, [0114] of Martin); and an antenna connected to the communication module disposed in an inner side of the ring (antenna 14 and wireless module 11, Fig. 1 and associated descriptions in the incorporated reference, USPN 5,964,701, see [0003] of Asada) but does not specifically disclose an antenna connected to the communication module disposed in an inner side of the cover and the antenna is configured of a non-metal material to transmit and receive signals to and from the external apparatus. However, one of ordinary skill in the art would have recognized that the wireless module and antenna can be added onto the outer ring with suitable mounting element and there are different types of antenna materials suitable for wireless communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to incorporate the 
In regard to claim 22, Asada as modified by Martin discloses the communication circuitry is configured for Bluetooth wireless communication (wireless communication device and/or chipset (such as a Bluetooth.TM. device, an 802.11 device, a Wi-Fi device, a WiMax device, cellular communication facilities, etc.), and/or the like, [0114] of Martin). 
	
Claims 9, 20-21 and 23 rejected under 35 U.S.C. 103(a) as being unpatentable over Asada, as applied in claims 1-2, 4-5, 17, and 19 above, and further in view of Stivoric et al. (USPGPUB 2008/0275309 – cited in previous action). In regard to claim 9, Asada discloses all the claimed limitations except a display disposed in the outer ring member; and a dial rotatably coupled to an outer side of the outer ring and configured to operate the display.
Stivoric teaches a wearable vital sign monitoring device (Figs. 26, 28 and 40-43 and associated descriptions) comprises a display unit disposed in the outer housing (display 1210, Figs. 40-43 and associated descriptions); and a dial member rotatably coupled to an outer side of the outer housing and configured to operate the display unit (dial 1220, Figs. 40-43 and associated descriptions; [0209]; [0212]).

	In regard to claim 20, Asada as modified by Stivoric discloses the cover comprises a pressable portion configured to actuate a switch mounted on the control circuitry (button 470 and switch 585, Fig. 18 and associated descriptions; [0135]; button 1020 and switch 1015, Fig. 27 and [0170] of Stivoric).
	In regard to claim 21, Asada discloses a battery (see claim 19 above) but does not specifically disclose a charging terminal for charging the battery. Stivoric teaches a rechargeable battery (rechargeable battery 450, Fig. 18 and associated descriptions; [0119] and charging terminal for charging the rechargeable battery (recharger contacts 485, Fig. 12 and [0126]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Asada) to incorporate a rechargeable battery and associated charging terminal as taught by Stivoric, since one of ordinary skill in the art would have recognized that a rechargeable battery with a charging terminal disposed on a wearable device extends the power usage/ operation time of the device (see Stivoric). The rationale would have been to extend the power usage/ operation time of the device. 
.

Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Asada and Stivoric, as applied in claims 9, 20-21 and 23 above, and further in view of Connor (USPN 10,429,888 – cited in previous action). In regard to claim 10, Asada as modified by Stivoric discloses all the claimed limitations except the .
	Connor teaches a wearable devices (Figs. 99-100 and 113-114 and associated descriptions) comprises a display unit (elements 9905, 9906, and 9907, Fig. 100 and associated descriptions; elements 11302, 11303, and 11304, Figs. 113-114 and associated descriptions) includes first and second display units (elements 9905 and 9907, Fig. 100 and associated descriptions; elements 11302 and 11304, Figs. 113-114 and associated descriptions) disposed to a circumferential direction along both side surfaces of the outer attachment member (along the edges of element 9902 via elements 9901 and 9903, Fig. 100 and associated descriptions; Fig. 114 and associated descriptions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Asada as modified by Stivoric) to incorporate the first and second display units and associated elements/ functions as taught by Connor, since both devices are wearable displaying systems and one or ordinary skill in the art would have recognized that additional displaying unit(s) increases the display area (see Connor). The rationale would have been to provide larger displaying area.
	In regard to claims 11-13, Asada as modified by Stivoric and Connor discloses all the claimed limitations except the dial member includes a rotating body which rotates to forward and reverse directions; a magnetic body which rotates with the rotating body and has N poles and S poles alternately arranged; and a hall sensor configured to detect polarity change of a magnetic pole to the magnetic body according to rotation of . 

Claims 16 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Asada, as applied in claims 1-2, 4-5, 17, and 19 above, and further in view of Wissmar (USPGPUB 2012/0218184). In regard to claim 16, Asada as modified discloses the . 
In regard to claim 18, Asada as modified by Wissmar discloses all the claimed limitations except a portion of the cover corresponding to the antenna comprises a non-metal material. However, Wissmar additionally teaches a portion of the cover corresponding to the antenna comprises a non-metal material (window 10 with a dielectric material, Fig. 1 and associated descriptions; [0033]). It would have been . 

Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 USC 112(b) rejection (claim 6) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 3 and 6, the prior art of record does not teach or suggest “the inner ring includes a lens configured to control a light radiation distance of the light-emitter and the lens is disposed in a position corresponding to the light-emitter and has a thickness corresponding to a thickness of the inner ring”; and “a fixed resistor having a resistance value corresponding to a corresponding thickness of the inner ring; and a resistance measurement circuit configured to detect the resistance value of the fixed resistor, wherein the control circuitry is configured to control a light-emitting intensity of the light-emitter based on the resistance value detected through the resistance measurement circuit”, in combination with the other claimed elements/ steps.


Response to Arguments
Applicant’s arguments, see page 8 or remarks, filed on 06/11/2011, with respect to claims 1, 6 and 11-13 have been fully considered and are persuasive.  The amended claims are not interpreted under 35 USC 112(f). 
Applicant’s arguments, see page 8 of remarks, filed on 06/11/2021, with respect to claims 8 and 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 8 and 14 have been withdrawn. 
Applicant’s amendments and arguments with respect to claim 1 filed on 06/11/2021have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791